IN THE COURT OF CRIMINAL APPEALS
                    OF TEXAS
                                      NO. PD-1312-14

                           SAMUEL C. GENTRY, Appellant
                                             v.
                                THE STATE OF TEXAS

           ON APPELLANT’S MOTION FOR BAIL PENDING APPEAL
                   UNDER ARTICLE 44.04(h), V.A.C.C.P.
                 FROM THE TWELFTH COURT OF APPEALS
                           SMITH COUNTY



                                       ORDER


       Appellant was convicted of felony driving while intoxicated after pleading guilty. He

was sentenced by a jury to life imprisonment. The Court of Appeals reversed the conviction

and remanded the case to the trial court. Gentry v. State, No. 12-13-00168-CR (Tex.

App.–Tyler August 27, 2014)(not designated for publication). The State filed a petition for

discretionary review in this Court.

       Appellant has applied to this Court under Article 44.04(h) of the Code of Criminal

Procedure, to set a reasonable bail pending final determination of the appeal. However,
                                                                       GENTRY - 2

before this Court can set bail we must have adequate information upon which to determine

a reasonable amount. Appellant fails to provide adequate information. See Montalvo v. State,

786 S.W.2d 710 (Tex. Crim. App. 1989).

       Therefore, appellant must redraft his request for bail under Article 44.04(h) in order

for this Court to set a reasonable bail.

       IT IS SO ORDERED this the 19 th day of June, 2015.

                                           PER CURIAM

Do not publish.